               Case 1:18-cv-09936-LGS Document 313 Filed 08/02/21 Page 1 of 3
                                          RAJ K. PATEL
                1239 Spring Lake Drive, Brownsburg, IN 46112 | (m) 317-450-6651 | rajp2010@gmail.com
                                                 www.rajpatel.live

August 2, 2021

Hon. Lorna G. Schofield, Judge
Southern District Court of New York
500 Pearl Street
New York, NY 10007
No. 1:18-cv-09936-LGS


RE: Supreme Court Denies Re-Hearing


Your Honor:

       The United States Supreme Court has denied re-hearing.

       On-going other matters including:

           •     Patel v. Trump Corp., No. 20-1513 (U.S. 202_), pending re-hearing
           •     Patel v. Biden et al., No. 1:21-cv-1076-TSC (D.D.C. 202_), on appeal, In Re Raj K.
                 Patel, No. 21-5153 (D.C. Cir. 202_) (seeking writ of mandamus; likely moot).
           •     Patel v. Biden et al., No. 1:21-cv-1076-TSC (D.D.C. 202_), on appeal, No. 21-5155
                 (D.C. Cir. 202_)
           •     Patel v. Biden et al., No. 2:21-cv-01345-APG-EJY (D. Nev. 202_)
           •     Patel v. The United States, No. 1:21-cv-22729-BB (S.D. Fla. 202_).
           •     TE Raj Patel v. The United States, TH TE Joe Biden, in all capacities, and TH TE Donald
                 J. Trump, in all capacities, No. ______ (S.D.N.Y. 202_)

       I look forward to further proceedings.


Respectfully submitted,



/s/ Raj K. Patel
T.E. T.E. Raj Patel (Pro se)
             Case 1:18-cv-09936-LGS Document 313 Filed 08/02/21 Page 2 of 3




                                      CERTIFICATE OF SERVICE

I, Raj K. Patel, certify that I filed the preceding letter by e-mail, and I certify that I provided notice of
filing to all counsel of record listed below by e-mail:

Mark Henriques
WOMBLE BOND DICKINSON (US) LLP                              Anne Archer Butcher
3500 One Wells Fargo Center                                 ARKIN SOLBAKKEN LLP
301 S. College Street                                       c/o Deanna Davidian
Charlotte, NC 28202                                         900 Third Avenue, 18th Floor
Telephone: (704)-331-4912                                   New York, New York 10022
Fax: (704)-338-7830                                         ddavidian@arkin-law.com
mark.henriques@wbd-us.com
                                                            Dolphin Entertainment Company
Jessica Stebbins Bina                                       ARKIN SOLBAKKEN LLP
LATHAM & WATKINS LLP                                        c/o Deanna Davidian
10250 Constellation Blvd., Suite 1100                       900 Third Avenue, 18th Floor
Los Angeles, CA 90067                                       New York, New York 10022
Telephone: (424)-653-5500                                   ddavidian@arkin-law.com
Fax: (424)-653-5500
jessica.stebbinsbina@lw.com                                 Andrew G. Celli, Jr., Esq.
                                                            Matthew D. Brinckerhoff, Esq.
Stephanie E. Neihaus, Esq.                                  Ogilvie Andrew Fraser Wilson, Esq.
SQUIRE PATTON BOGGS LLP                                     Katherine Rosenfeld, Esq.
1121 Avenue of the Americas                                 Jonathan S. Abady, Esq.
Ste 26th Floor                                              David B. Berman, Esq.
New York, NY 10036                                          Nicholas Bourland, Esq.
+1 212 872 9800                                             EMERY CELLI BRINCKERHOFF & ABADY
stephanie.neihaus@squirepb.com                              LLP
                                                            600 Fifth Avenue at Rockefeller Center
Roberta A. Kaplan, Esq.                                     New York, NY 10020
John C. Quinn, Esq.                                         Telephone: (212) 763-5000
Alexander J. Rodney, Esq.                                   acelli@ecbalaw.com
Benjamin White, Esq.                                        mbrinckerhoff@ecbalaw.com
Emily C. Cole, Esq.                                         awilson@ecbalaw.com
Matthew J. Craig, Esq.                                      krosenfeld@ecbalaw.com
KAPLAN HECKER & FINK LLP                                    jabady@ecbalaw.com
350 5th Avenue, Suite 7110                                  dberman@ecbalaw.com
New York, NY 10118                                          nbourland@ecbalaw.com
Telephone: (212) 763-0883
Facsimile: (212) 564-0883                                   Joanna C. Hendon
rkaplan@kaplanhecker.com                                    ALSTON & BIRD LLP
jguinn@kaplanhecker.com                                     90 Park Avenue, 15th Floor
arodney@kaplanhecker.com                                    New York, NY 10016-1387
bwhite@kaplanhecker.com                                     Telephone: 212-210-1244
ecole@kaplanhecker.com                                      joanna.hendon@alston.com
mcraig@kaplanhecker.com

k
           Case 1:18-cv-09936-LGS Document 313 Filed 08/02/21 Page 3 of 3


Dated: August 2, 2021



                                          Respectfully submitted,



                                          /s/ Raj K. Patel
                                          T.E. T.E. Raj Patel
                                          1239 Spring Lake Drive
                                          Brownsburg, IN 46112
                                          Hendricks County
                                          317-450-6651 (cell)
                                          rajp2010@gmail.com
                                          raj@rajpatel.live

                                          Pro se


                                          J.D. Candidate, Notre Dame L. Sch. 2021 or 2022
                                          President/Student Body President, Student Gov’t
                                                 Ass’n of Emory U., Inc. 2013-2014
                                          Student Body President, Brownsburg Cmty. Sch.
                                                 Corp./President, Brownsburg High Sch.
                                                 Student Gov’t 2009-2010
                                          Rep. from the Notre Dame L. Sch. Student B. Ass’n
                                                 to the Ind. St. B. Ass’n 2017
                                          Deputy Regional Director, Young Democrats of
                                                 Am.-High Sch. Caucus 2008-2009
                                          Co-Founder & Vice Chair, Ind. High Sch.
                                                 Democrats 2009-2010
                                          Vice President of Fin. (Indep.), Oxford C.
                                                 Republicans of Emory U., Inc. 2011-2012




k
